Opinion by
Ford, J.
In Abstract 58053, the merchandise in question was held dutiable at 15 percent under paragraph 372, as modified by T. D. 51802. It appearing that certain items of said merchandise were imported after the effective date of T. D. 52739, and since the time within which a motion for rehearing might be made had not expired, the said original decision was rewritten and corrected as follows: In accordance with stipulation of counsel that certain items of the merchandise consist of building shores the same in all material respects as those involved in Abstract 57727, the claim at 15 percent under paragraph 372, as modified by T. D. 51802, was sustained as to those marked “A” on the invoices covered by the protests listed in schedule “A.” The items marked “A,” covered by the protests listed in schedule “B,” were held dutiable at 13% percent under said paragraph, as modified by T. D. 52739.